DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In respond to Applicant’s amendment filed 06/17/2022, claim 1 has been amended.  Claims 2-4, 6-20 have been added.  
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	Claims 1-3, 9-11, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. (2013/0266326).
With respect to claim 1, Joseph et al. ‘326 shows and discloses a segmented vertical-cavity surface-emitting laser (VCSEL) array (Fig 4, 15, 16, 22-26; Section [10] VCSEL array) comprising: an optical element (TITLE; Abstract; Fig 10, 19-21, 26: microlens/optical element); and a plurality of individually addressable segments, each segment comprising one or more VCSELs, wherein each individually addressable segment emits a separate optical beam and wherein each optical beam is directed to an area of interest on the optical element (Fig 10, 11, 18-21, 26; Section [10, 94, 100, 108] plurality individually addressable segments, each segment comprising one or more VCSELs and each segment emits a separate optical beam to an area on the optical element); and wherein each individually addressable segment can be activated individually, and wherein each of the individually addressable segments is arranged with respect to the optical element in order to direct light from the VCSEL array according to selective activation of an individually addressable segment (Fig 15-18, 21, 25-26; Section [88, 94, 100, 103, 108] each individually addressable segment can activated individually, and each segment is arranged with respect to the optical element in order to direct light according to selective activation), thereby saving power (Section [088, 096] the performance can be performed by actively selecting subarrays (within the VCSEL array)  having associated microlens, and the most efficiently couple subarray emitters may be used while the other subarrays may be dormant, and sometimes the subarrays may be turned off, which may conserve power and conserve power and extend battery life of mobile devices- implies thereby saving power; Claim 40).
With respect to claim 2, Joseph et al. ‘326 shows and discloses wherein sequential activation of each of the individually addressable segments is done to scale total power from the array (Section [081, 088, 095-096] Claims 32, 67).
With respect to claim 3, Joseph et al. ‘326 shows and discloses wherein each of the individually addressable segments has a same number of VCSELs (Fig 14-17).
With respect to claim 9, Joseph et al. ‘326 shows and discloses wherein the optical element is a segmented optical element (Fig 11,14-17, 21, 26: segmented optical).
With respect to claim 10, Joseph et al. ‘326 shows and discloses wherein the areas of interest correspond to segments of the segmented optical element (Fig 11,14-17, 21, 26).
With respect to claim 11, Joseph et al. ‘326 shows and discloses wherein the optical element is a diffractive optical element (Section [086]; Claim 27).
With respect to claim 16, Joseph et al. ‘326 shows and discloses wherein the segmented VCSEL array is configured to control a drive current through each individually addressable segment to optimize power distribution across an illuminated area (Section [093, 099]; Claim 32).
With respect to claim 17, Joseph et al. ‘326 shows and discloses wherein the drive current through individually addressable segments directed towards higher beam angles is increased (Section [089-090, 093, 099, 103]).
With respect to claim 18, Joseph et al. ‘326 shows and discloses segmented vertical-cavity surface-emitting laser (VCSEL) array (Fig 4, 15, 16, 22-26; Section [10] VCSEL array) comprising: an optical element (TITLE; Abstract; Fig 10, 19-21, 26: microlens/optical element); and a plurality of individually addressable segments, each segment comprising one or more VCSELs, wherein each individually addressable segment emits a separate optical beam and wherein each optical beam is directed to an area of interest on the optical element light (Fig 10, 11, 18-21, 26; Section [10, 94, 100, 108] plurality individually addressable segments, each segment comprising one or more VCSELs and each segment emits a separate optical beam to an area on the optical element); wherein each individually addressable segment can be activated individually, wherein each of the individually addressable segments is arranged with respect to the optical element in order to direct light from the VCSEL array according to selective activation of an individually addressable segment (Fig 15-18, 21, 25-26; Section [88, 94, 100, 103, 108] each individually addressable segment can activated individually, and each segment is arranged with respect to the optical element in order to direct light according to selective activation); and wherein the individually addressable segments and the areas of interest are arranged such that the optical beams from two or more of the individually addressable segments pass through different parts of the optical element from one another (Fig 16, 17, 19-26: optical beams from segments pass through different parts of the optical element from one another).
With respect to claim 19, Joseph et al. ‘326 shows wherein one of the areas of interest is a center of the optical element and wherein at least one optical beam is directed through the center of the optical element in a first direction, wherein another of the areas of interest is a side of the optical element and wherein at least one optical beam is directed through the side of the optical element in a second direction (Fig 16, 17, 19-26).

Allowable Subject Matter
5.	Claims 4, 6-8, 12-14, 15, 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4:
wherein a number of VCSELs in each individually addressable segment is selected in order to maintain a desired power conversion efficiency range across different output powers for the array wherein each of the areas of interest is the same.
Claim 6:
 wherein the individually addressable segments and the areas of interest are arranged such that the optical beams from two or more of the individually addressable segments pass through different parts of the optical element from one another.
Claim 12:
wherein the diffractive optical element has a plurality of areas and wherein each of the plurality of areas is one of the areas of interest.
Claim 15:
wherein the individually addressable segments are configured to be cycled through sequentially such that an area can be illuminated with an amount of current drawn at an given point in time being limited.
Claim 20:
wherein the optical element is a diffractive optical element and wherein the diffractive optical element has a plurality of areas and each of the plurality of areas is one of the areas of interest.
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

COMMUNICATION
5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  It is cited primarily to show the product of the instant invention.
Joseph (US 2014/0079088) shows and discloses a plurality of individually addressable segments comprising one or more VCSELs (Fig 1-24; Sections [013-034]).
Joseph et al. (US 2011/0148328) shows and discloses a segmented vertical-cavity surface-emitting laser (VCSEL) array comprising a plurality of individually addressable segments where each segment comprising one or more VCSELs (Fig 1-4: each segment comprising one or more VCSELs; See also Fig 14-18; Claims 1, 3).

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828